 5 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDing bargaining unit with respect to rates of pay, wages,hours of employment,and otherconditions of employment,and, if an understanding is reached,embody such understandingin a signed agreement:All employees at our Hartford,Wisconsin,place of business,excluding salesmen,foremen,and office clerical employees as defined in the Act.WE WILL NOTin any manner interfere with the efforts of District No. 48,InternationalAssociation of Machinists,AFL, to negotiate for or represent the employees in the afore-said unit as their exclusive bargaining agent.P. A. MUELLER AND SONS, INC.,Employer.Dated................By.................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered.defaced, or covered by any other material.PILE DRIVERS, BRIDGE, WHARF AND DOCK BUILDERS,UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, LOCAL UNION NO. 34,AFLiandSAMUELA. AGNEW,d/b/aKLAMATH CEDAR COMPANY.Case No.20-CD-33.June 12, 1953DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThisproceeding arises under Section 10 (k) of theAct, whichprovidesthat "Wheneverit is charged that any person hasengaged in an unfair labor practice within the meaning of para-graph 4 (D) of section 8 (b), the Board is empowered anddirected to hear and determine the dispute out of which suchunfair labor practiceshallhave arisen . . . ."On March 17, 1953, Samuel A. Agnew,d/b/a Klamath CedarCompany, hereinafter called theCompany, filed with theRegional Director for the Twentieth Region of the Board acharge, andon March 24,1953, an amended charge,againstPile Drivers, Bridge,Wharf and DockBuilders,United Brother-hood of Carpenters and Joiners of America,LocalUnion No. 34,AFL, hereinaftercalled the Respondent,alleging that it hadengaged in and was engaging in certain activities,proscribedby Section 8 (b) (4) (D) of the Act.Itwas alleged,in substance,that the Respondent had induced and encouraged the employeesof the Company to engage in a concerted refusal to work inthe course of their employmentwith the objectof forcing orrequiringthe Companyto assign particular work to membersof the Respondent rather than to employeesof the Company.Thereafter,pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board'sRules and Regulations, theRegional Director investigated the charge and provided for antThe Union's name appears as corrected at the hearing.105 NLRB No. 64. PILE DRIVERS, BRIDGE, WHARF AND DOCK BUILDERS563appropriate hearing upon due notice to both parties.A hearingwas held before M.C. Dempster,hearing officer,on April 9and 13, 1953.The Company and the Respondent appeared at thehearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to adduce evidencebearing on the issues.The rulings of the hearing officer madeat the hearing are free from prejudicial error and are herebyaffirmed.Although the parties were afforded an opportunityto file briefs with the Board,they did not do so.Upon the entire record in the case,the Board=makes thefollowing:FINDINGS OF FACT1.The Company's businessThe Companyis engaged in the logging and sawmill businessnear Klamath, California.During 1952, salesof approximately$700,000 were made, consistingmostly of lumber,over 50percent ofwhich, by value,was shipped to points outside theState.We find that the Companyis engaged in interstate com-merce within the meaning of theAct, and that it willeffectuatethe policies of the Act to assert jurisdiction in this case.2.The disputea.The factsThe Company'splant borders on the Klamath River. AboutJanuary 17, 1953, part of the plant was washed away during aflood.A substantial amount of machinery and equipment wasswept into the river,and it was necessary to cease productionentirely at the plant.To salvage the equipment,pile drivingwas instituted around February 1, 1953, in order to build astaging from which salvage operations could be conducted.Approximately six men were employed at this task.'Otheremployees were assigned to repair and salvage work.On Monday,February 16, a business agent of the Respondent,later identified as Glenn Ackerman, appeared at the Company'soffice.He spoke to Mrs. Motschman,bookkeeper and officemanager of the Company.4He told her that he wished to seeeither Agnew, the owner,or Cochran,the plant superintendent.She testified that he said he wanted to see them because piledriving "was their[the Respondent's] job." As neither man wasin,Ackerman gave her his business card and told her to have2Pursu.int to the provisions of Section 3 (b) of the Act the Board has delegated its powers inconnection with this case to a three- nieniber panel [Members Murdock, Styles, and Peterson).3 Two of the men were specialists at pile driving They had been employed by anothercompany in which Samuel Agnew, the owner of the Company involved herein, is a partner. Therest were normally engaged in production work.4 Mrs. Motschrtian has authorityto sign collective-bargaining agreementsfor the Company.and did in fact sign the contract with Local No. 598. G564DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgnew contact him. This testimony was uncontradicted.Ackerman did not appear or testify at the hearing.The next day, Tuesday, pickets appeared at the plant, carry-ing banners stating "AFL Picket Line. Construction WorkOnly.Local 34." On Wednesday morning Agnew directed the plantsuperintendent to find out why the pickets were there. Thesuperintendent, accompanied by the chiefengineer,spoke tothe apparent leader of the picketers; he found out later that theperson to whom he spoke was Ackerman, the business agentwho had visited the Company's office earlier in the week. Thesuperintendent testified that Ackerman said "he was going toput their [the Respondent's]men onthat- -pile driver." In turn,the chiefengineeralso testified that Ackerman stated that thesuperintendent "would haveto getthe scabqs ... off that job,and they [the Respondent] would take over, and after the piledriving was done, that they would also take over the constructionwork." None of this testimony was contradicted.Williams, business representative of the Respondent, in histestimony at the hearing, admitted that his organization hadengaged in the picketing beginning on February 17, 1953.The men employed at pile driving ceased work at this taskThursday noon, February 19, 1953. Some of the employeesengaged in salvage work also ceased temporarily. It appearsthat the pile drivers were later reassigned to repair and salvagework along with the other employees. At the time of the hearing,pile driving had not resumed and the picketing was continuing.It is clear from the record that the Respondent has no con-tract with the Company and neitheris, norclaims to be, thebargaining representative of any of the Company's employees.The Company did have anagreementwith Lumber and SawmillWorkers Union, United Brotherhood of Carpenters and JoinersofAmerica, Local Union No. 598, AFL, which was executedOctober 13, 1951, and supplemented February 20, 1952, coveringall employees engaged in sawmill andloggingoperations. Thisagreement expired April 1, 1953. Local No. 598, although it wasserved with notice, did not appear at the hearing.5b.Contentions of the partiesThe Company contends that the Respondent, by its conductin attempting to force or require it to replace its employeesengaged in pile driving by members of the Respondent and byinstituting picketing in furtherance of this objective, violatedSection 8 (b) (4) (D) of the Act.The Respondent contends that it has picketed the plant onlyfor the purpose of bringing about discussions with the Companyin order to have the Company pay the local prevailing wage5 Redwood District Council with which Local No 598 is affiliated sent a letter to the RegionalOffice indicating that it did not assert jurisdiction over pile-driving work. However, it doesnot appear from the record that the employees engaged in pile driving were members ofLocal No 598. Indeed, at least two of the employees assigned to pile driving had been workingfor another company elsewhere on the West Coast. PILE DRIVERS, BRIDGE, WHARF AND DOCK BUILDERS565scales for pile driving;that the picketing was peaceful; thattheRespondent customarily pickets in order to protect thewage scales and working condition of its members;that thepile -driving employees have continued to work for the Companyand have not been induced or forced to leave such employment;and that the Company is free to continue to employ its presentemployees at pile-driving work.c.Applicabilityof the statuteThe charge,which was duly investigated by the RegionalDirector,alleges a violation of Section 8 (b) (4) (D)of the Act.The Regional Director was satisfied that,upon the basis ofsuch investigation,a violation of Section 8 (b) (4) (D)has beencommitted.On the record before us,we find that there isreasonable cause to believe that the Respondent engaged inactivities proscribed by that section of the Act, with the objectof forcing or requiring the Company to assign work in connec-tion with the pile-driving operations to members of its unionrather than to the Company's employees.The Respondent,admitting that it has engaged in the picket-ing in question,asserted that the purpose of the picketing wastoattempt to bring about discussions toward establishingprevailing rates of wages for the particular work on thatparticular job. However,it is clear from the record that theRespondent'sbusiness agent who spoke to the Company'srepresentatives specifically claimed the pile-driving work forthe Respondent'smembers, and that the picketing was for thatstated purpose.Moreover,Williams, the Respondent's businessrepresentative,who attempted to show in his testimony that theRespondent had a policy of picketing jobs in order to establishwage rates,admitted on cross-examination that at no time hadhis organization discussed or considered the application of suchpolicy to this particular job.6Under all the circumstances,we find that the dispute in ques-tion is properly before us for determination in a proceedingunder Section 10 (k).d.The merits of the disputeIt is clear from the record that at the time the Respondentdemanded of the Company the pile-driving work for its mem-bers, the Company had assigned such work to its own em-ployees. The Company neither then nor at any other time had6We find no merit in the Respondent's other contentions:the nature of the picketing isimmaterial(See N. L. R. B. v International Brotherhood of Electrical Workers, 341 U S694);contrary to the Respondent,the record shows that pile-driving work did cease within2 days after the picketing began; and even on the date of the hearing pile- driving work hadnot resumed. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDany bargaining relationship with the Respondent.The disputewas therefore over an employer'sassignment of work to itsown employees rather than to members of a labor organization.The Board stated in Juneau Spruce Corporation:'As we read Sections 8 (b) (4) (D)and 10(k), these Sectionsdo not deprive an employer of the right to assign work to hisown employees;nor were they intended to interfere withan employer's freedom to hire, subject only to the require-ment against discrimination as contained in Section 8(a) (3).It is also well established that an employer is free to makesuch assignments without beinubjected to the pressuresproscribed by Section 8 (b) (4) (D)s,"unless such employer isfailing to conform to an order or certification of the Boarddetermining the bargaining representative for employees per-forming such work."s It is clear that the Respondent does notclaim to be the certified bargaining representative for em-ployees performing pile driving work.We find, accordingly,that the Respondent was not lawfullyentitled to force or require the Company to assign pile-drivingwork to its members rather than to the Company's employees.DETERMINATION OF DISPUTE 9On the basis of the foregoing findingsof fact,and upon theentire record in this case,theBoard makes the followingdetermination of dispute,pursuant to Section10 (k) of theAct:1.Pile Drivers,Bridge,Wharf and Dock Builders, UnitedBrotherhood of Carpenters and Joinersof America, LocalUnionNo. 34, AFL, isnot andhas not lawfullybeen entitledto force or require SamuelA. Agnew, d/b/a Klamath CedarCompany toassignthe pile-driving work to its members ratherthan to employeesof the Company.2.Within ten(10) daysfrom the date of this Decision andDetermination of Dispute,the Respondentshall notify the Re-gional Director for the Twentieth Region in writing as to whatsteps the Respondent has takento complywith the terms ofthis Decision and Determination of Dispute.7Juneau Spruce Corporation,82 NLRB 6508United Brotherhood of Carpenters and Joiners of America, Local 581 et al. (Ora Collard),98 NLRB 346.9The Respondent,on April 20,1953, requested that the decision in the instant matter bepostponed as it intended to file forthwith a motion before the Board At the date of this deter -initiation of dispute,however,no motion had been filed.